Exhibit 10.2



NACCO MATERIALS HANDLING GROUP, INC.
LONG-TERM INCENTIVE COMPENSATION PLAN
(Effective January 1, 2008)
1. Effective Date
     Subject to Section 15, the Effective Date of this NACCO Materials Handling
Group, Inc. Long-Term Incentive Compensation Plan (the “Plan”) is January 1,
2008.
2. Purpose of the Plan
     The purpose of this Plan is to further the long-term profits and growth of
NACCO Materials Handling Group, Inc. (the “Company”) by enabling the Company and
its Subsidiaries (collectively, the “Employers”) to attract and retain key
management employees by offering long-term incentive compensation to those key
management employees who will be in a position to make significant contributions
to such profits and growth. This incentive is in addition to all other
compensation.
3. Code Section 409A
It is intended that the compensation arrangements under the Plan be in full
compliance with the requirements of Code Section 409A. The Plan shall be
interpreted and administered in a manner to give effect to such intent.
Notwithstanding the foregoing, the Employers and their affiliates do not
guarantee to Participants or Beneficiaries any particular tax treatment under
Code Section 409A.
4. Definitions

  (a)   “Account” shall mean the record maintained by the Employer in accordance
with Section 7 to reflect the Participant’s Awards under the Plan (plus interest
thereon). The Account shall be further sub-divided into various Sub-Accounts as
described in Section 8.     (b)   “Award” shall mean the cash awards granted to
a Participant under this Plan for the Award Terms.     (c)   “Award Term” shall
mean the period of one or more years on which an Award is based, as specified in
the Guidelines. The Committee shall establish the applicable Award Term not
later than 90 days after the commencement of the Award Term on which an Award is
based and prior to the completion of 25% of such Award Term.     (d)  
“Beneficiary” shall mean the person(s) designated in writing (on a form
acceptable to the Committee) to receive the payment of a Participant’s
Sub-Accounts hereunder in the event of his death. In the absence of such a
designation and at anytime when there is no existing

 



--------------------------------------------------------------------------------



 



Beneficiary hereunder, a Participant’s Beneficiary shall be his surviving legal
spouse or, if none, his estate.

  (e)   “Change in Control” means the occurrence of an event described in
Appendix 1 hereto.     (f)   “Code” shall mean the Internal Revenue Code of
1986, as amended.     (g)   “Committee” shall mean the Compensation Committee of
the Company’s Board of Directors, any other committee appointed by the Company’s
Board of Directors, or any sub-committee appointed by the Compensation Committee
to administer this Plan in accordance with Section 5 so long as any such
committee or sub-committee consists of not less than two directors of the
Company and so long as each such member of the committee or sub-committee is an
“outside director” for purposes of Code Section 162(m).     (h)   “Covered
Employee” means any Participant who is a “covered employee” for purposes of Code
Section 162(m) or any Participant who the Committee determines in its sole
discretion is likely to become such a covered employee.     (i)   “Disability”
or “Disabled.” A Participant shall be deemed to have a “Disability” or be
“Disabled” if the Participant is determined to be totally disabled by the Social
Security Administration or if the Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an Employer sponsored accident and health plan  
  (j)   “Fixed Income Fund” shall mean the Vanguard Retirement Savings Trust IV
under the Company’s qualified 401(k) plan or any equivalent fixed income fund
which is designated as the successor to such fund.     (k)   “Grant Date” shall
mean the effective date of an Award, which is the January 1st following the end
of the Award Term.     (l)   “Guidelines” shall mean the guidelines that are
approved by the Committee for each Award Term for the administration of the
Awards granted under the Plan. To the extent that there is any inconsistency
between the Guidelines and this Plan on matters other than the time and form

2



--------------------------------------------------------------------------------



 



of payment of the Awards, the Guidelines shall control. If there is any
inconsistency between the Guidelines and the Plan regarding the time and form of
payment of the Awards, the Plan shall control.

  (m)   “Hay Salary Grade” shall mean the salary grade or points assigned to a
Participant by the Company pursuant to the Hay Salary System, or any successor
salary system subsequently adopted by the Company.     (n)   “Key Employee.”
Effective April 1, 2008, a Participant shall be classified as a Key Employee if
he meets the following requirements:

  •   The Participant, with respect to the Participant’s relationship with the
Employers and their affiliates, met the requirements of Section 416(i)(1)(A)(i),
(ii) or (iii) of the Code (without regard to Section 416(i)(5) thereof) and the
Treasury Regulations issued thereunder at any time during the 12-month period
ending on the most recent Identification Date (defined below) and his
Termination of Employment occurs during the 12-month period beginning on the
most recent Effective Date (defined below). When applying the provisions of Code
Sections 416(i)(1)(A)(i), (ii) or (iii) for this purpose: (i) the definition of
“compensation” (A) shall be as defined under 1.415(c)-2(d)(4) (i.e., the wages
and other compensation for which the Employer is required to furnish the
Employee with a Form W-2 under Code Sections 6041, 6051 and 6052, plus amounts
deferred at the election of the Employee under Code Sections 125, 132(f)(4) or
401(k)) and (B) shall apply the rule of Treasury Regulation Section
1.415(c)-2(g)(5)(ii) which excludes compensation of non-resident alien employees
and (ii) the number of officers described in Code Section 416(i)(1)(A)(i) shall
be 60 instead of 50.     •   The Identification Date for Key Employees is each
December 31st and the Effective Date is the following April 1st. As such, any
Employee who is classified as a Key Employee as of December 31st of a particular
calendar year shall maintain such classification for the 12-month period
commencing on the following April 1st.     •   Notwithstanding the foregoing, a
Participant shall not be classified as a Key Employee unless the stock of NACCO
Industries, Inc. (or a related entity) is publicly traded on an established
securities market or otherwise on the date of the Participant’s Termination of
Employment.

3



--------------------------------------------------------------------------------



 



  (o)   “Maturity Date” shall mean the date established in Section 10(a)(i) for
each Sub-Account under the Plan.     (p)   “Non-U.S. Participant” shall mean a
Participant who is classified by the Committee as a non-resident alien with no
U.S.-earned income. Such classification shall be determined as of the Grant Date
of each particular Award. Once a Participant is classified by the Committee as a
Non-U.S. Participant with respect to a particular Award, such classification
shall continue in effect until such Award is paid, regardless of any subsequent
change in classification.     (q)   “Participant” shall mean any person who
meets the eligibility criteria set forth in Section 6 and who is granted an
Award under the Plan or a person who maintains an Account balance hereunder.    
(r)   “Retirement” or “Retire” shall mean the (i) termination of a U.S.
Participant’s employment with the Employers after the Participant has reached
age 60 and completed at least 15 years of service, or (ii) termination of a
Non-U.S. Participant’s employment with the Employers after the Non-U.S.
Participant has reached age 60 and completed at least 15 years of service or, if
earlier, a termination that qualifies as a retirement under local practices and
procedures and/or which qualifies the Non-U.S. Participant for foreign
retirement benefits.     (s)   “ROTCE Table Rate” shall mean the interest rate
determined under the ROTCE Table that is adopted and approved by the Committee
within the first 90 days of each calendar year, which rate shall be in effect
for such calendar year.     (t)   “Subsidiary” shall mean any corporation,
partnership or other entity, the majority of the outstanding voting securities
of which is owned, directly or indirectly, by the Company.     (u)   “Target
Award” shall mean the dollar value of the Award initially approved by the
Committee that would be paid to an individual under the Plan for a particular
Award Term assuming that the applicable performance targets are exactly met.    
(v)   “Termination of Employment” shall mean, with respect to any Participant’s
relationship with the Employers and their affiliates, a separation from service
as defined in Code Section 409A (and the regulations and guidance issued
thereunder).     (w)   “U.S. Participant” shall mean, with respect to any Award,
any Participant who is not a Non-U.S. Participant.

4



--------------------------------------------------------------------------------



 



5. Administration

  (a)   This Plan shall be administered by the Committee. A majority of the
Committee shall constitute a quorum, and the action of members of the Committee
present at any meeting at which a quorum is present, or acts unanimously
approved in writing, shall be the act of the Committee. All acts and decisions
of the Committee with respect to any questions arising in connection with the
administration and interpretation of this Plan, including the severability of
any or all of the provisions hereof, shall be conclusive, final and binding upon
the Employers and all present and former Participants, all other employees of
the Employers, and their respective descendants, successors and assigns. No
member of the Committee shall be liable for any such act or decision made in
good faith.     (b)   The Committee shall have complete authority to interpret
all provisions of this Plan, to prescribe the form of any instrument evidencing
any Award granted under this Plan, to adopt, amend and rescind general and
special rules and regulations for its administration (including, without
limitation, the Guidelines) and to make all other determinations necessary or
advisable for the administration of this Plan. Notwithstanding the foregoing,
except as specifically described elsewhere in the Plan, no such action may be
taken by the Committee that would cause any Awards made to a Covered Employee to
be treated as “applicable employee remuneration” of such Participant, as such
term is defined in Code Section 162(m).

6. Eligibility
     Any person who is classified by an Employer as a salaried employee of an
Employer (including any Subsidiary acquired after adoption of this Plan)
generally at a Hay Salary Grade of 25 or above (or a compensation level
equivalent thereto), who in the judgment of the Committee occupies an officer or
other key executive position in which his efforts may significantly contribute
to the profits or growth of an Employer, may be eligible to participate in the
Plan; provided, however, that leased employees (as defined in Code Section 414)
shall not be eligible to participate in the Plan. A person shall become a
Participant in the Plan when granted an Award under Section 8(b)(ii).
7. Accounts and Sub-Accounts.
     Each Employer shall establish and maintain on its books an Account for each
Participant who is or was employed by the Employer which shall reflect the
Awards described in Section 8 hereof. Such Account shall also (a) reflect
credits for the interest described in Section 10(b) and debits for any
distributions and (b) be divided into the Sub-Accounts specified in
Section 8(d).

5



--------------------------------------------------------------------------------



 



8. Granting of Awards/Crediting of Sub-Accounts.
     The Committee may, from time to time and upon such conditions as it may
determine, authorize the granting of Awards to Participants for each Award Term,
which shall be consistent with, and shall be subject to all of the requirements
of, the following provisions:

  (a)   Not later than the ninetieth day after the commencement of each Award
Term (and prior to completion of 25% of such Award Term), the Committee shall
approve (i) a Target Award to be granted to each Participant for such Award Term
and (ii) a formula for determining the amount of each Award for such Award Term,
which formula is based upon the Company’s return on total capital employed for
such Award Term.     (b)   Effective no later than April 30th of the calendar
year following the end of the Award Term, the Committee shall approve (i) a
preliminary calculation of the amount of each Award based upon the application
of the formula and actual Company performance to the Target Awards previously
determined in accordance with Section 8(a); and (ii) a final calculation and
approval of the amount of each Award to be granted to each Participant for the
Award Term (with the specified “Grant Date” of such Award being January 1st of
the calendar year following the end of the Award Term). Such approval shall be
certified in writing by the Committee before any amount is paid for any Award
granted with respect to an Award Term. Notwithstanding the foregoing, (1) the
Committee shall have the power to decrease the amount of any Award below the
amount determined in accordance with the foregoing provisions and (2) the
Committee shall have the power to increase the amount of any Award above the
initial amount determined in accordance with the foregoing provisions or adjust
the amount of thereof in any other manner determined by the Committee in its
sole and absolute discretion. Notwithstanding the foregoing, (X) no such
decrease may occur following a Change in Control; (Y) no such increase,
adjustment or any other change may be made that would cause an amount to be paid
to a Participant who is a Covered Employee be includable as “applicable employee
remuneration” of such Participant, as such term is defined in Code Section
162(m) and (Z) no Award, including any Award equal to the Target Award, shall be
payable under the Plan to any Participant except as determined and approved by
the Committee.     (c)   Calculations of Target Awards for U.S. Participants for
an Award Term shall initially be based on the Participant’s Hay Salary Grade as
of January 1st of the first year of the Award Term. Calculations of Target
Awards for Non-U.S. Participants for an Award Term shall be determined in
accordance with the Guidelines in effect for such Award Term. However, such
Target Awards may be changed during or after the Award Term under the following
special

6



--------------------------------------------------------------------------------



 



circumstances (as determined by the Chief Executive Officer of the Company with
the consent of the Committee (in their sole and absolute discretion)): (i) if a
Participant receives a change in Hay Salary Grade, salary midpoint and/or
long-term incentive compensation target percentage during an Award Term, such
change may be reflected in a pro-rata Target Award, (ii) employees hired into or
promoted into a position eligible to participate in the Plan (as specified in
Section 6 above) during an Award Term will, if designated as a Plan Participant
by the Chief Executive Officer of the Company with the consent of the Committee,
be assigned a pro-rated Target Award based on their length of service during the
Award Term and (iii) the Committee may increase or decrease the amount of the
Target Award at any time, in its sole and absolute discretion; provided,
however, that (X) no such decrease may occur following a Change in Control and
(Y) no such increase, adjustment or any other change may be made that would
cause an amount to be paid to a Participant who is a Covered Employee be
includable as “applicable employee remuneration” of such Participant, as such
term is defined in Code Section 162(m). In order to be eligible to receive an
Award for an Award Term, the Participant must be employed by an Employer and
must be a Participant on December 31st of the last year of an Award Term.
Notwithstanding the foregoing, if a Participant dies, becomes Disabled or
Retires during the Award Term, the Participant shall be entitled to a pro-rata
portion of the Award for such Award Term, calculated based on actual Company
performance for the entire Award Term in accordance with Section 8(b)(ii) above
and the number of days the Participant was actually employed by the Employers
during the Award Term.

  (d)   After approval by the Compensation Committee, each Award shall be
credited to the Participant’s Account in accordance with the following rules.
The cash value of each Award for each Award Term shall be credited to a separate
Sub-Account for each Participant. Such Sub-Accounts shall be classified based on
the Grant Date of the particular Award. For example, the cash value of the
Awards with a Grant Date of 1/1/09 shall be credited to the 2009 Sub-Account,
the cash value of the Awards with a Grant Date of 1/1/10 shall be credited to
the 2010 Sub-Account, etc.     (e)   Notwithstanding any other provision of the
Plan, (1) the maximum cash value of the Awards granted to a Participant under
this Plan for any Award Term shall not exceed $2,250,000 and (2) the maximum
cash value of the payment from the Sub-Account that holds the Awards for any
Award Term (including interest) shall not exceed $4,000,000.     (f)   Multiple
Awards may be granted to a Participant; provided, however, that no two Awards to
a Participant may have identical performance periods.

7



--------------------------------------------------------------------------------



 



  (g)   All determinations under this Section shall be made by the Committee.
Each Award granted to a Covered Employee shall be granted and administered to
satisfy the requirements for “qualified performance based compensation” under
Code Section 162(m).

9. Vesting
     All Awards granted hereunder shall be immediately 100% vested as of the
Grant Date. Participants shall be 100% vested in all amounts credited to their
Accounts hereunder.
10. Payment of Sub-Account Balances/Interest

  (a)   Payment Dates.

  (i)   Maturity Dates. The Maturity Date of each Sub-Account shall be the third
anniversary of the Grant Date of the Award that was credited to such
Sub-Account. For example, the Maturity Date of the 2009 Sub-Account (containing
Awards with a Grant Date of 1/1/09) shall be 1/1/12. Subject to the provisions
of clause (ii) below, the balance of each Sub-Account shall be paid to the
Participant on the Maturity Date of such Sub-Account.     (ii)   Other Payment
Dates. Notwithstanding the foregoing, but subject to the provisions of
Section 11 hereof, (A) the payment date of amounts that were credited to a
particular Sub-Account while a Participant was a Non-U.S. Participant may be any
earlier date determined by the Committee and (B) in the event a Participant dies
or incurs a Termination of Employment as a result of becoming Disabled or
Retirement prior to the applicable Maturity Date, (X) the payment date of all
amounts credited to the Participant’s Sub-Accounts as of the date of death or
such Termination of Employment shall be the date of such death or Termination of
Employment and (Y) the Award earned for the Award Term in which the date of
death or Termination of Employment occurs shall be paid during the period from
January 1st through April 30th of the calendar year following the last day of
the Award Term; provided, however, that if a Participant who incurs a
Termination of Employment on account of Disability or Retirement is a Key
Employee, the Participant’s payment date shall not be any earlier than the 1st
day of the 7th month following the date of his Termination of Employment (or, if
earlier, the date of the Participant’s death).

8



--------------------------------------------------------------------------------



 



  (b)   Interest. The Participant’s Sub-Accounts shall be credited with interest
as follows; provided, however, that (1) no interest shall be credited to a
Sub-Account after the Maturity Date of the Sub-Account, (2) no interest shall be
credited to a Sub-Account following a Participant’s Termination of Employment
prior to a Maturity Date (except as described in Section 10(c)(ii) with respect
to delayed payments made to Key Employees on account of a Termination of
Employment) and (3) no interest shall be credited to the Sub-Accounts after the
last day of the month preceding the payment date of such Sub-Account.

  (i)   Interest Rate for Non-Covered Employees. At the end of each calendar
month during a calendar year, the Sub-Accounts of Participants who are not
Covered Employees shall be credited with an amount determined by multiplying the
Participant’s Sub-Account balances during such month by the blended rate earned
during the prior month by the Fixed Income Fund. In addition, as of the end of
each calendar year in which the ROTCE Table Rate adopted by the Compensation
Committee for such calendar year exceeds the Fixed Income Fund rate for such
year, the Sub-Accounts shall also be credited with an additional amount
determined by multiplying the Participant’s Sub-Account balances during each
month of such calendar year by the excess of the ROTCE Table Rate over the Fixed
Income Fund rate for such calendar year, compounded monthly.     (ii)   Interest
Rate for Covered Employees. At the end of each calendar month during a calendar
year, the Sub-Accounts of Participants who are Covered Employees shall be
credited with an amount determined by multiplying the Participant’s Sub-Account
balances during such month by the blended rate earned during the prior month by
the Fixed Income Fund. In addition, if the Fixed Income Fund rate for such year
is less than 14%, the Sub-Accounts shall also be credited with an additional
amount determined by multiplying the Participant’s Sub-Account balances during
each month of such calendar year by the excess of 14% over the Fixed Income Fund
rate for such calendar year, compounded monthly. Notwithstanding the foregoing,
in the event that the ROTCE Table Rate adopted by the Compensation Committee for
such year is less than 14%, the ROTCE Table Rate shall be substituted for 14% in
the preceding sentence.     (iii)   Special Rules. In the event that, prior to
an applicable Maturity Date, a Participant (1) incurs a Termination of
Employment or (2) becomes eligible for a payment from a Sub-Account hereunder,
the foregoing interest calculations shall be made as of the last day

9



--------------------------------------------------------------------------------



 



of the month prior to such date. When making such calculations, (X) the Fixed
Income Fund rate shall be equal to the blended rated earned during the preceding
month by the Fixed Income Fund, (Y) the ROTCE Table Rate shall be equal to the
year-to-date ROTCE Table Rate as of the last day of the prior month and (Z) the
14% rate (when applicable) shall apply until the last day of the prior month.

  (iv)   Changes. The Committee may change (or suspend) the interest rate
credited on Accounts at any time. Notwithstanding the foregoing, no such change
may be made in a manner that would cause an amount to be paid to a Participant
who is a Covered Employee to be includable as “applicable employee remuneration”
of such Participant, as such term is defined in Code Section 162(m).

  (c)   Payment Date, Form of Payment and Amount.

  (i)   Payment Date and Form. Except as otherwise described in Section 11
hereof, the Participant’s Employer or former Employer shall deliver to the
Participant (or, if applicable, his Beneficiary), a check in full payment of
each Sub-Account within 90 days of the applicable payment date of such
Sub-Account.     (ii)   Amount. Each Participant shall be paid the entire
balance of each Sub-Account (including interest). If a Participant who incurs a
Termination of Employment on account of Disability or Retirement is a Key
Employee whose payment is delayed until the 1st day of the 7th month following
such Termination of Employment, such Participant’s Sub-Accounts shall continue
to be credited with interest (in accordance with the rules specified in Section
10(b) but at the Fixed Income Fund rate) through the last day of the month prior
to the payment date. Any amounts that would otherwise be payable to the Key
Employee prior to the 1st day of the 7th month following Termination of
Employment shall be accumulated and paid in a lump sum make-up payment within 30
days following such delayed payment date. Amounts that are payable to the
Non-U.S. Participants shall be converted from U.S. dollars to local currency in
accordance with the terms of the Guidelines.

11. Change in Control

  (a)   The following provisions shall apply notwithstanding any other provision
of the Plan to the contrary.

10



--------------------------------------------------------------------------------



 



  (b)   Amount of Award for Year of Change In Control. In the event of a Change
in Control during an Award Term, the amount of the Award payable to a
Participant who is employed on the date of the Change in Control (or who died,
became Disabled or Retired during such Award Term and prior to the Change in
Control) for such Award Term shall be equal to the Participant’s Target Award
for such Award Term, multiplied by a fraction, the numerator of which is the
number of days during the Award Term during which the Participant was employed
by the Employers prior to the Change in Control and the denominator of which is
the number of days in the Award Term.     (c)   Time of Payment. In the event of
a Change in Control, the payment date of all amounts credited to the
Participant’s Sub-Accounts (including, without limitation, the pro-rata Target
Award for the Award Term during which the Change in Control occurred) shall be
the date that is between two days prior to, or within 30 days after, the date of
the Change in Control, as determined by the Committee in its sole and absolute
discretion.

12. Amendment, Termination and Adjustments

  (a)   The Committee, in its sole and absolute discretion, may alter or amend
this Plan from time to time; provided, however, that without the written consent
of the affected Participant, no such amendment shall, (i) reduce a Participant’s
Account balance as in effect on the date of the amendment, (ii) reduce the
amount of any outstanding Award that was previously approved by the Committee
but not yet paid as of the date of the amendment, (iii) modify Section 11(b)
hereof or (iv) alter the time of payment provisions described in Sections 10 and
11 of the Plan, except for any amendments that accelerate the time of payment or
are required to bring such provisions into compliance with the requirements of
Code Section 409A and, in either case, are permitted by Code Section 409A.    
(b)   The Committee, in its sole and absolute discretion, may terminate this
Plan in whole or in part at any time; provided that, such termination is
permitted under Code Section 409A and, without the written consent of the
affected Participant, no such termination shall, (i) reduce a Participant’s
Account balance as in effect on the date of the termination, (ii) reduce the
amount of any outstanding Award that was previously approved by the Committee
but not yet paid as of the date of termination or (iii) alter the time of
payment provisions described in Sections 10 and 11 of the Plan, except for
modifications that accelerate the time of payment or are required to bring such
provisions into compliance with the requirements of Code Section 409A and, in
either case, are permitted by Code Section 409A.

11



--------------------------------------------------------------------------------



 



  (c)   Notwithstanding the foregoing, upon a complete termination of the Plan,
the Committee, in its sole and absolute discretion, shall have the right to
change the time of distribution of Participants’ Sub-Accounts under the Plan,
including requiring that all such Sub-Accounts be immediately distributed in the
form of lump sum cash payments (but only to the extent such change is permitted
by Code Section 409A).     (d)   Any amendment or termination of the Plan shall
be in the form of a written instrument executed by an officer of the Company on
the order of the Committee. Such amendment or termination shall become effective
as of the date specified in the instrument or, if no such date is specified, on
the date of its execution.

13. General Provisions

  (a)   No Right of Employment. Neither the adoption or operation of this Plan,
nor any document describing or referring to this Plan, or any part thereof,
shall confer upon any employee any right to continue in the employ of an
Employer, or shall in any way affect the right and power of an Employer to
terminate the employment of any employee at any time with or without assigning a
reason therefor to the same extent as the Employer might have done if this Plan
had not been adopted.     (b)   Governing Law. The provisions of this Plan shall
be governed by and construed in accordance with the laws of the State of North
Carolina, except when preempted by federal law.     (c)   Expenses. Expenses of
administering the Plan shall be paid by the Employers, as directed by the
Company.     (d)   Assignability. No amount payable to a Participant under this
Plan shall be assignable or transferable by him for any reason whatsoever, or be
subject to alienation, anticipation, sale, pledge, encumbrance or other legal
process or in any manner be liable for or subject to the debts or liabilities of
the Participant or Beneficiary; provided, however, that upon the death of a
Participant the right to the amounts payable hereunder shall be paid to the
Participant’s Beneficiary.     (e)   Taxes. There shall be deducted from each
payment under the Plan the amount of any tax required by any governmental
authority to be withheld and paid over to such governmental authority for the
account of the person entitled to such payment.

12



--------------------------------------------------------------------------------



 



  (f)   Limitation on Rights of Participants; No Trust. No trust has been
created by the Employers for the payment of any benefits under this Plan; nor
have the Participants been granted any lien on any assets of the Employers to
secure payment of such benefits. This Plan represents only an unfunded,
unsecured promise to pay by the Employer or former Employer of the Participant,
and the Participants and Beneficiaries are merely unsecured creditors of the
Participant’s Employer or former Employer.     (g)   Payment to Guardian. If a
Sub-Account balance is payable to a minor, to a person declared incompetent or
to a person incapable of handling the disposition of his property, the Committee
may direct payment of such Sub-Account to the guardian, legal representative or
person having the care and custody of such minor, incompetent or person. The
Committee may require such proof of incompetency, minority, incapacity or
guardianship as it may deem appropriate prior to the distribution of such
Sub-Account. Such distribution shall completely discharge the Employers from all
liability with respect to such Sub-Account.     (h)   Miscellaneous.

  (i)   Headings. Headings are given to the sections of this Plan solely as a
convenience to facilitate reference. Such headings, numbering and paragraphing
shall not in any case be deemed in any way material or relevant to the
construction of this Plan or any provisions thereof.     (ii)   Construction.
The use of the masculine gender shall also include within its meaning the
feminine. The use of the singular shall also include within its meaning the
plural, and vice versa.     (iii)   Acceleration of Payments. Notwithstanding
any provision of the Plan to the contrary, to the extent permitted under Code
Section 409A and the Treasury Regulations issued thereunder, payments of
Sub-Accounts hereunder may be accelerated (1) to the extent necessary to comply
with federal, state, local or foreign ethics or conflicts of interest laws or
agreements, (2) to the extent necessary to pay the FICA taxes imposed under Code
Section 3101, and the income withholding taxes related thereto or (3) if the
Plan (or a portion thereof) fails to satisfy the requirements of Code
Section 409A; provided that the amount of such payment may not exceed the amount
required to be included as income as a result of the failure to comply with Code
Section 409A

13



--------------------------------------------------------------------------------



 



  (iv)   Delayed Payments due to Solvency Issues. Notwithstanding any provision
of the Plan to the contrary (but except as otherwise provided in Section 14), an
Employer shall not be required to make any payment hereunder to any Participant
or Beneficiary if the making of the payment would jeopardize the ability of the
Employer to continue as a going concern; provided that any missed payment is
made during the first calendar year in which the funds of the Employer are
sufficient to make the payment without jeopardizing the going concern status of
the Employer.     (v)   Payments Violating Applicable Law. Notwithstanding any
provision of the Plan to the contrary, the payment of all or any portion of the
amounts payable hereunder will be deferred to the extent that the Employer
reasonably anticipates that the making of such payment would violate Federal
securities laws or other applicable law (provided that the making of a payment
that would cause income taxes or penalties under the Code shall not be treated
as a violation of applicable law). The deferred amount shall become payable at
the earliest date at which the Employer reasonably anticipates that making the
payment will not cause such violation.

14.   Liability of Employers, Transfers and Guarantees.

  (a)   In general. The provisions of this Section shall apply notwithstanding
any other provision of the Plan to the contrary.     (b)   Liability for
Payment/Transfers of Employment.

  (i)   Subject to the provisions of clause (ii) of this Section, the Employers
shall each be solely liable for the payment of amounts due hereunder to or on
behalf of the Participants who are (or were) its employees.     (ii)  
Notwithstanding the foregoing, if the benefits that are payable to or on behalf
of a Participant are based on the Participant’s employment with more than one
Employer, the following provisions shall apply:

  (1)   Upon a transfer of employment, the Participant’s Sub-Accounts shall be
transferred from the prior Employer to the new Employer and interest shall
continue to be credited to the Sub-Accounts following the transfer (to the
extent otherwise required under the terms of the Plan). Subject to
Section 14(b)(ii)(2)(C), the last Employer of the Participant shall be
responsible for

14



--------------------------------------------------------------------------------



 



processing the payment of the entire amount which is allocated to the
Participant’s Sub Accounts hereunder; and

  (2)   Notwithstanding the provisions of clause (1), (A) each Employer shall be
solely liable for the payment of the amounts credited to a Participant’s Account
which were earned by the Participant while he was employed by that Employer;
(B) each Employer (unless it is insolvent) shall reimburse the last Employer for
its allocable share of the Participant’s distribution; (C) if any responsible
Employer is insolvent at the time of distribution, the last Employer shall not
be required to make a distribution to the Participant with respect to amounts
which are allocable to service with that Employer (until the payment date
specified in Section 13(h)(v)); and (4) each Employer shall (to the extent
permitted by applicable law) receive an income tax deduction for the Employer’s
allocable share of the Participant’s distribution.

  (c)   Notwithstanding the foregoing, in the event that NMHG Oregon, LLC is
unable or refuses to satisfy its obligations hereunder with respect to the
payment of benefits to or on behalf of its employees, the Company (unless it is
insolvent) shall guarantee and be responsible for the payment thereof.

15. Approval by Stockholders
     This Plan shall be submitted for approval by the stockholders of NACCO
Industries, Inc. If such approval has not been obtained by July 1, 2008, all
grants of Target Awards made on or after January 1, 2008 shall be rescinded.

            NACCO MATERIALS HANDLING GROUP, INC.
    Date: May 14, 2008        By:   /s/ Charles A. Bittenbender         Title:
Assistant Secretary             

15



--------------------------------------------------------------------------------



 



Appendix 1. Change in Control.
Change in Control. The term “Change in Control” shall mean the occurrence of any
of the events listed in I or II, below; provided that such occurrence meets the
requirements of Treasury Regulation Section 1.409A-3(i)(5) (or any successor or
replacement thereto) with respect to a Participant :

  I. i.   Any “Person” (as such term is used in Sections 13(d)(3) or 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other
than one or more Permitted Holders (as defined below), is or becomes the
“beneficial owner”(as defined in Rules 13d-3 and 13d-5 of the Exchange Act),
directly or indirectly, of more than 50% of the combined voting power of the
then outstanding voting securities of a Related Company (as defined below)
entitled to vote generally in the election of directors (the “Outstanding Voting
Securities”), other than any direct or indirect acquisition, including but not
limited to an acquisition by purchase, distribution or otherwise, of voting
securities by any Person pursuant to an Excluded Business Combination (as
defined below); or     ii.   The consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of any Related Company or the acquisition of assets of another
corporation, or other transaction involving a Related Company (“Business
Combination”) excluding, however, such a Business Combination pursuant to which
(such a Business Combination, an “Excluded Business Combination”) the
individuals and entities who beneficially owned, directly or indirectly, more
than 50% of the combined voting power of any Related Company immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
50% of the combined voting power of the then Outstanding Voting Securities of
the entity resulting from such Business Combination (including, without
limitation, an entity that as a result of such transaction owns any Related
Company or all or substantially all of the assets of any Related Company, either
directly or through one or more subsidiaries).     II. i.   Any “Person” (as
such term is used in Sections 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)), other than one or more Permitted
Holders, is or becomes the “beneficial owner”(as defined in Rules 13d-3 and
13d-5 of the Exchange Act), directly or indirectly, of more than 50% of the
combined voting power of the then Outstanding Voting Securities of NACCO
Industries, Inc. (“NACCO”), other than any direct or indirect acquisition,
including but not limited to an acquisition by purchase, distribution or
otherwise, of voting securities:

  (A)   directly from NACCO that is approved by a majority of the Incumbent
Directors (as defined below); or     (B)   by any Person pursuant to an Excluded
NACCO Business Combination (as defined below);

provided, that if at least a majority of the individuals who constitute
Incumbent Directors determine in good faith that a Person has become the
“beneficial owner”(as defined in Rules 13d-3 and 13d-5 of the Exchange Act) of
more than 50% of the

16



--------------------------------------------------------------------------------



 



combined voting power of the Outstanding Voting Securities of NACCO
inadvertently, and such Person divests as promptly as practicable a sufficient
number of shares so that such Person is the “beneficial owner”(as defined in
Rules 13d-3 and 13d-5 of the Exchange Act) of 50% or less of the combined voting
power of the Outstanding Voting Securities of NACCO, then no Change in Control
shall have occurred as a result of such Person’s acquisition; or

  ii.   a majority of the Board of Directors of NACCO ceases to be comprised of
Incumbent Directors; or     iii.   the consummation of a reorganization, merger
or consolidation or sale or other disposition of all or substantially all of the
assets of NACCO or the acquisition of assets of another corporation, or other
transaction involving NACCO (“NACCO Business Combination”) excluding, however,
such a Business Combination pursuant to which both of the following apply (such
a Business Combination, an “Excluded NACCO Business Combination”):

  (A)   the individuals and entities who beneficially owned, directly or
indirectly, NACCO immediately prior to such NACCO Business Combination
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the then Outstanding Voting Securities of the entity resulting from
such NACCO Business Combination (including, without limitation, an entity that
as a result of such transaction owns NACCO or all or substantially all of the
assets of NACCO, either directly or through one or more subsidiaries); and    
(B)   at the time of the execution of the initial agreement, or of the action of
the Board of Directors of NACCO, providing for such NACCO Business Combination,
at least a majority of the members of the Board of Directors of NACCO were
Incumbent Directors.

      III. Definitions. The following terms as used herein shall be defined as
follow:

  1.   “Incumbent Directors” means the individuals who, as of December 31, 2007,
are Directors of NACCO and any individual becoming a Director subsequent to such
date whose election, nomination for election by NACCO’s stockholders, or
appointment, was approved by a vote of at least a majority of the then Incumbent
Directors (either by a specific vote or by approval of the proxy statement of
NACCO in which such person is named as a nominee for director, without objection
to such nomination); provided, however, that an individual shall not be an
Incumbent Director if such individual’s election or appointment to the Board of
Directors of NACCO occurs as a result of an actual or threatened election
contest (as described in Rule 14a-12(c) of the Exchange Act) with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the Board of
Directors of NACCO.     2.   “Permitted Holders” shall mean, collectively,
(i) the parties to the Stockholders’ Agreement, dated as of March 15, 1990, as
amended from time to time, by and among National City Bank, (Cleveland, Ohio),
as depository, the Participating Stockholders (as defined therein) and NACCO;
provided, however, that for purposes of this definition only, the definition of
Participating Stockholders contained in the Stockholders’

17



--------------------------------------------------------------------------------



 



Agreement shall be such definition in effect of the date of the Change in
Control, (ii) any direct or indirect subsidiary of NACCO and (iii) any employee
benefit plan (or related trust) sponsored or maintained by NACCO or any direct
or indirect subsidiary of NACCO.

  3.   “Related Company” means NMHG Holding Co. and its successors (“NMHG”), any
direct or indirect subsidiary of NMHG and any entity that directly or indirectly
controls NMHG.

18